Case 2:20-cv-07964-FMO-AFM Document 5 Filed 10/06/20 Page 1 of 1 Page ID #:87

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-07964-FMO-AFM                                           Date: October 6, 2020
Title      Singh Jaswinder v. Kevin McAleenan et al



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Petitioner:                 Attorneys Present for Respondents:
                      N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

       On August 28, 2020, petitioner filed a pro se Petition for Writ of Habeas Corpus by a Person
in Federal Custody (28 U.S.C. § 2241). On September 1, 2020, the Court issued an Order requiring
respondent to file a Notice of Appearance within 14 days and an Answer to the Petition within 30
days. According to the docket, respondents have failed to file the required documents.

        Accordingly, IT IS ORDERED that within 20 days from the filing date of this Order,
respondents shall show cause in writing why respondents have failed to file the required documents.
The filing of the Notice of Appearance and Response to the Petition within 20 days shall discharge
the Order to Show Cause.

        IT IS SO ORDERED.




                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
